DETAILED ACTION
Status of Claims:
Claims 1-18, 21 and 22 are pending.
Claim 1 is amended.
Claims 21 and 22 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive. The applicant argues that Josse does not disclose recycling a portion of the activated sludge stream because stream G is not an activated sludge stream and because it is not show in figures 2 or 3. This argument is not persuasive because, as shown in in figure 4, the activated sludge (secondary sludge F) is sent to anaerobic digester 4. Stream G from digester 4 is then recycled to the micro-sieve (see fig. 4). As stream G contains a portion of the activated .
The applicant argues that Josse does not teach that the secondary process includes nitrification. Although the applicant is correct that Josse teaches that nitritation is the desired process Josse additionally teaches that nitrification may occur (see para. 0132). As the nitrification is occurring the limitation is met. The claims do not limit the extent to which the nitrification occurs.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-11, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Josse et al (US 2013/0213883).

Regarding Claim 1:
	Josse teaches the process for treating water comprising the steps of, a) providing primary treatment of the water by way of a micro-sieve (micro-screening) to produce a primary effluent (primary effluent C) and primary sludge (primary sludge E) (see para. 0028); b) providing secondary treatment of the primary effluent by way of a process having a suspended biomass (treatment in nitration reactor 18 with suspended growth) (see para. 0040), a 

Regarding Claim 2:
	Josse teaches the process of claim 1 wherein step b) comprises treatment with a suspended biomass (treatment in nitration reactor 18 with suspended growth) (see para. 0040).

Regarding Claim 4:
	Josse teaches the process of claim 1 wherein the micro-sieve comprises a rotating belt (belt filter) (see para. 0037).

Regarding Claim 5:
	Josse teaches the process of claim 1 wherein a portion of the activated sludge is recycled to the secondary treatment step (return mixed liquor W) (see para. 0039).

Regarding Claim 6:
	Josse teaches the process of claim 1 further comprising a step of treating the primary sludge in an anaerobic digester (anaerobic digester 25) (see para. 0047, fig. 2).

Regarding Claim 7:


Regarding Claim 9:
	Josse teaches the process of claim 1 wherein primary sludge and some of the activated sludge are treated in an anaerobic digester (see para. 0030, 0047, figs. 1, 2).

Regarding Claim 10:
	Josse teaches the process of claim 1 wherein secondary treatment is provided by way of a membrane bioreactor (MBR) (membrane tank 20) (see para. 0042, fig, 2).

Regarding Claim 11:
	Josse teaches the process of claim 10 wherein secondary treatment is provided by way of an MBR without fine screening in the secondary treatment (there is no fine screening in the secondary treatment).

Regarding Claim 21:
	Josse teaches the process of claim 1, wherein the portion of the activated sludge treated in the micro-sieve is not treated in a thickener (enhanced solids by means other than thickening secondary sludge, such as thickening primary sludge or solids recycle) (see para. 0030, claim 1).

Regarding Claim 22:


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3, 8, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Josse et al (US 2013/0213883).

Regarding Claim 3:
	Josse teaches the process of claim 2.
	Josse further teaches treating primary effluent with suspended biomass wherein the suspended biomass comprises aerobic microorganisms or is suspended in water maintained under aerobic conditions (aerobic suspended growth polishing reactor 37) (see para. 0076, fig. 5).
	It would have been obvious to one skilled in the art to replace the secondary treatment of the embodiment of figure 2 with the secondary treatment of figure 5, comprising aerobic microorganisms suspended under aerobic conditions because it is the simple substitution on one secondary treatment resulting in an effluent D with another secondary treatment resulting in an effluent D. Further Josse teaches that the subsets of the process can be changed in the disclosed embodiments depending on the waste being treated (see para. 0142).

Regarding Claim 8:
	Josse teaches the process of claim 1.
	Josse does not teach that the primary treatment of the water removes less than 40% of the chemical oxygen demand. Josse teaches a 40 micron screen in the primary treatment 

Regarding Claim 12:
	Josse teaches the process of claim 1.
	Josse does not teach treating the primary effluent with an IFAS in the same embodiment as the providing primary treatment with a micro-sieve.
	Josse further teaches treating primary effluent with an IFAS reactor (IFAS reactor 38) (see para. 0071).
	It would have been obvious to one skilled in the art to replace the secondary treatment of the embodiment of figure 2 with the secondary treatment of figure 5, comprising and IFAS reactor because it is the simple substitution on one secondary treatment resulting in an effluent D with another secondary treatment resulting in an effluent D. Further Josse teaches that the subsets of the process can be changed in the disclosed embodiments depending on the waste being treated (see para. 0142).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Josse et al (US 2013/0213883) as applied to claim 1 above, and further in view of Runneboom et al (US 2009/0095675).

Regarding Claim 13:
	Josse teaches the process of claim 1.
	Josse does not disclose that the secondary treatment comprises a membrane aerated biofilm.
	Runneboom teaches water treatment, wherein the secondary treatment comprises a membrane aerated biofilm (biofilm of external surface of filaments fed oxygen) (see para. 0061).
	Josse and Runneboom are analogous inventions in the art of wastewater treatment. It would have been obvious to one skilled in the art to add the membrane aerated biofilm of Runneboom to the secondary treatment of Josse because it is the simple addition of a known treatment step to a known treatment process, obviously resulting in nitrification with an expectation of success, and Josse teaches that the subsets of the process can be changed in the disclosed embodiments depending on the waste being treated (see para. 0142).

Regarding Claim 14:
	Josse, as previously modified, teaches the process of claim 13 wherein the membrane aerated biofilm is immersed in the 15suspended biomass (see Runneboom para. 0069).


	Josse, as previously modified, teaches the process of claim 13 wherein the membrane aerated biofilm is supported on a cord, the cord further comprising a reinforcing filament (fabric with spacer material) (see Runneboom para. 0020).

Regarding Claim 16:
	Josse, as previously modified, teaches the process of claim 13 comprising operating an MABR without nitrate recycle (no nitrate recycle is disclosed, therefore it is not required).

Regarding Claim 17:
	Josse as previously modified, teaches the process of claim 13.
	The combination does not explicitly teach a solids retention time of 10 days or less in the MABR.
	Josse further teaches it is necessary to provide an adequate solids retention time (see para. 0071). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Therefore it would have been obvious to one skilled in the art to adjust the solids retention time in order to reach the proper treatment level. 

Regarding Claim 18:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        6/21/2021